Citation Nr: 1733786	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  06-15 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for myocardial infarction/heart disability.

3.  Entitlement to  service connection for hypertension.

4.  Entitlement to service connection for degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to March 1981.  These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of a Department of Veterans Affairs (VA), Regional Office (RO).  In February 2012, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript has been associated with the record.  In April 2012 and December 2013, the Board remanded the claims for further development.

The issues of entitlement to service connection for type 2 diabetes mellitus, myocardial infarction/heart disability, and hypertension are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Degenerative disc disease (DDD) of the lumbar spine was not manifested in service or for many years thereafter, and there is no probative evidence indicating that such disease may be etiologically related to the Veteran's service.


CONCLUSION OF LAW

Service connection for DDD of the lumbar spine is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the Veteran's record and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).  The RO has substantially complied with the December 2013 Board remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Where a condition noted during service is not shown to be chronic or where the diagnosis of chronicity may legitimately be questioned, a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d);  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases (arthritis and organic neurological disorders) may be presumed to be service connected if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background and Analysis

The Veteran's January 1977 service entrance examination report shows he had no abnormalities of the spine on clinical evaluation.  On his January 1977 medical history report at service entry, he noted he had never had swollen or painful joints, arthritis or recurrent back pain.  Service treatment records are silent for any history, complaints, treatment, or diagnosis of a lumbar spine disability.  His February 1981 service separation examination report shows no abnormalities of the spine on clinical evaluation.  On his February 1981 medical history report at separation, he noted he had never had swollen or painful joints, arthritis or recurrent back pain.  

In June 1998 the Veteran filed an injury report with the Bureau of Workers Compensation for an injury that occurred in May 1998 while he was performing on the job.  The description of the accident as noted in the report reads, "While driving Cylinder Straddle Carrier down [redacted] drove over some rough parts of the road hit a hole the Carrier bounced me inside on the seat.  When I came down on the seat hard[.]"  He noted that he injured his lower back and left leg.  At the time of the accident, he was employed as an uranium material handler.  The Veteran filed a claim through his employer for accidental permanent total disability benefits.

Dr. S.A., medical director of a private corporation, noted in a January 2000 statement/evaluation that the Veteran presented at the "plant" hospital for evaluation.  He had been off work since approximately September 1998.  It was noted that his original injury did occur at work.  He was apparently injured while operating cylinder straddle.  He was treated conservatively at that time but did not improve.  In January 1999 he underwent a lumbar laminectomy.  He continues to have significant pain in his lower back, which radiates into his left hip and left leg.  The impression noted was left lumbar radiculopathy remaining after lumbar laminectomy at L4 L5 level and muscular weakness left leg secondary to radiculopathy.  

In a June 2000 Social Security Administration (SSA) Office of Hearings and Appeals decision, it was noted that the Veteran first injured his back in May 1998 and his last full day of work was in August 1998.  SSA awarded the Veteran disability benefits based on a primary diagnosis of disorder of the back discogenic and degenerative.  

At the February 2012 hearing the Veteran testified regarding his back injury, he stated he is disabled from the back injury that occurred at work.  He stated that he sustained an injury while he was at work and eventually had back surgery.  He testified that after the back surgery the doctors mentioned that his back was not at a stage where it should have been had he only sustained that injury.  He stated that there was a lot of degenerative disc disease and the doctors said it was not a normal process for a young person (which he was at that time).  He stated that during service he was a materials facility specialist and did a lot of repetitive heavy lifting of B-52 tires, aircraft tires, starters and generators as part of his daily job.  He stated that after discharge from service he started having problems with his back in 1997/1998 (prior to his work injury).

On a June 2012 VA spine examination, the Veteran reported that he was a material handler for 4 years in the service.  He stated he did a lot of repetitive, heavy work and had back pain at that time.  He was not evaluated or treated in service.  He reinjured his back at work after service in 1998; he continued to have back pain/problems.  He uses a TENS [transcutaneous electrical nerve stimulation] unit daily.  Arthritis was shown on x-rays.  The diagnosis was DDD of the lumbar spine, diagnosed post service.  The examiner opined that the Veteran's back disability was less likely than not related to military service.  The rationale for the opinion was that the Veteran's STRs are silent for back injury or treatment.  The Veteran was not diagnosed with a back disability within one year after service.  He injured his back at work in 1998 and has had chronic progressive complaints since that incident.  He had 22 physical therapy treatments, epidural injections, laminectomy in 1999, and fusion in 2000.  The Veteran received disability benefits as a result of his work-related injury.  In November 1998 he noted he was employed from 1989 to 1998 and would lift 5 to 100 pounds at a time (loading and unloading rail cars).  

As noted, the Veteran's STRs do not show any complaints, findings, treatment, or diagnosis related to his lumbar spine.  On a February 1981 service separation examination, his spine was normal on clinical evaluation, and he specifically denied back trouble of any kind in a report of medical history at that time.  Thus, on the basis of the STRs alone, a lumbar spine disability is not shown to have had onset during service, and service connection under 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) is not established.

Further, there is no evidence documenting degenerative changes involving the lumbar spine within the one year presumptive period for arthritis as a chronic disease under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309; as such, service connection for DDD of the lumbar spine on a chronic disease presumptive basis is not established. 

Moreover, there is no continuity of symptomatology after service to support the Veteran's claim under 38 C.F.R. § 3.303(b).  The Veteran is competent to describe low back/lumbar spine symptoms even though the symptoms were not recorded during service.  He testified that during service he was a materials facility specialist and did a lot of repetitive heavy lifting of B-52 tires, aircraft tires, starters and generators as part of his daily job.  However, the Veteran has not claimed to have experienced a lumbar spine disability or symptoms thereof during service or for many years thereafter.  He testified in February 2012 that he did not start having problems with his back until around 1997/1998, which is years after he separated from service.

The medical evidence supports this: the Veteran was not shown to have received treatment for back complaints during service, he denied a back problem at separation, and the initial medical reports of a low back disability appeared more than 16 years after his period of service when he filed an injury report in June 1998 with the Bureau of Workers Compensation for an injury that he sustained in May 1998 while he was performing on the job.  He injured his back at work in 1998 and has had chronic progressive complaints since that incident.  The record is replete with injury reports, medical and treatment records, worker's compensation and SSA claims related to the back injury he sustain on the job.  He had 22 physical therapy treatments, epidural injections, laminectomy in 1999, and fusion in 2000, all related to the on the job back injury.  

The Veteran received disability benefits as a result of his work-related injury.  In November 1998 he noted he was employed from 1989 to 1998 and would lift 5 to 100 pounds at a time (loading and unloading rail cars).  Thus, by his own statements and the medical records during and after service, the onset of a low back disability was many years after service and not related to an incident in service, but as a result of injury he sustained to his back postservice on the job.  Accordingly, there is no evidence of continuity of symptomatology to support the claim of service connection for a lumbar spine disability.  As continuity of symptomatology is not shown by the clinical record or reported statements of the Veteran, the preponderance of the evidence is against the claim of service connection for a lumbar spine disability including degenerative disc disease based on continuity of symptomatology under 38 C.F.R. § 3.303(b). 

The Board next turns to the question of whether service connection for a lumbar spine disability may be granted on the basis that although the disability was first diagnosed after service, considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d) (direct service connection) it is shown to be related to service.  After consideration of this theory of entitlement, the Board finds that the preponderance of the evidence is against it.  Of particular note, is the June 2012 VA examiner's opinion that the Veteran's back disability is less likely than not related to military service.  The examiner's opinion is probative evidence against the Veteran's claim and the Board finds it persuasive.  The examiner reviewed the record, considered the Veteran's lay assertions and supported the opinion with rationale that cites to supporting factual data, to include alternative etiological factors (on the job injury), for the Veteran's lumbar spine disability.

There is no medical opinion in the record that relates the Veteran's lumbar spine disability directly to his service.  He testified at the hearing that doctors who conducted his back surgery mentioned that his back was not at a stage where it should have been had he only sustained that injury.  He stated that there was a lot of degenerative disc disease and the doctors said it was not a normal process for a young person (which he was at that time).  To the extent the Veteran proffers this testimony to establish a link between his lumbar spine disability and service, this is not competent evidence.  The United States Court of Appeals for Veterans Claims (Court) has held that the connection between what a physician said and the layman's account of what the physician purportedly said, filtered as it is through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute competent medical evidence in support of a claim for service connection.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

In fact, the only evidence that relates the Veteran's lumbar spine disability to service is his own lay statements.  To the extent the Veteran asserts that there is an association between his lumbar spine disability and service, his opinion as a layperson is limited to inferences that are rationally based on his perception and do not require specialized education, training, or experience.  See 38 C.F.R. § 3.159(a) (defining competent lay and medical evidence).  Although he is competent to describe symptoms of arthritis, such as pain or stiffness, see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge), DDD of the lumbar spine is not a condition found under case law to be capable of lay observation; the determination as to the presence of DDD of the lumbar spine is medical in nature, subject to testing, and not capable of lay observation.  That is, the question of whether such DDD symptoms are the result of the conditions of service constitutes a complex medical question beyond the realm of lay observation.  See Jandreau, 492 F.3d at 1377. 

It is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the question of service connection.  Therefore, to the extent his statements are offered as proof of a relationship between current lumbar spine disability and his period of service, the statements are not competent evidence, and must be excluded.  That is, they cannot be considered competent evidence favorable to the claim.

For the above reasons, considering all applicable theories of entitlement, the preponderance of the evidence is against the Veteran's claim of service connection for DDD of the lumbar spine.  Accordingly, the benefit of the doubt doctrine does not apply, and the claim must be denied.


ORDER

Service connection for DDD of the lumbar spine is denied.


REMAND

As to the Veteran's claims for service connection for type 2 diabetes mellitus, a heart disability, and hypertension, he maintains that these conditions arise as a result of exposure to chemicals in service while at Ellsworth Air Force Base (AFB).  In support of his claim, he has submitted articles noting certain pollutants/chemicals were present at Ellsworth AFB.  A review of his military personnel records show he was stationed at Ellsworth AFB and performed the duties of a materiel facilities specialist, which included pickup and delivery of equipment and supplies.  He testified at the hearing that he handled drums of chemicals and materials during service, including defoliants, methyl ethyl ketones and fuels.  No protective clothing, respirators, face shields, rubber gloves were issued.  The storage drum area in the yard would reportedly at times be saturated due to leaks.  Given the foregoing, the Veteran should be afforded a VA examination to determine if there is any association between the claimed type 2 diabetes mellitus, heart disability and hypertension, and the possible inservice chemical exposure.  The Board notes that the record shows clear diagnoses of diabetes mellitus and hypertension.  Regarding a heart disability, the June 2012 VA examiner noted the Veteran did not have ischemic heart disease (IHD), and was not diagnosed with myocardial infarction (MI) in January 2005 at Holzer Hospital.  He was admitted to Holzer Hospital for chest pain, rule out MI.  His troponins were negative times 3, stress test was negative for ischemia.  An October 2015 VA outpatient treatment report, diagnosed coronary atherosclerotic disease (CAD) native artery, no coronary artery bypass graft (CABG), stable.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should forward the Veteran's claims file to a qualified medical professional (or professionals, if needed) for additional medical opinions.  The entire record, including this REMAND, must be reviewed.

First, the examiner is requested to provide an opinion as to whether the Veteran currently has any heart disease.  If so, list all current diagnoses and indicate whether it is at least as likely as not (50 percent probability or greater) that any current heart disease is related to his period of service, to include as a result of any pollutants/chemicals to which the Veteran may have been exposed to, including his period of service while stationed at Ellsworth AFB.

Regarding diabetes mellitus and hypertension, the examiner is requested to determine whether it is at least as likely as not (50 percent probability or greater) that any current diabetes and hypertension disabilities are related to the Veteran's period of service, specifically as a result of any pollutants/chemicals to which the Veteran may have been exposed to, including his period of service while stationed at Ellsworth AFB.

A complete rationale for all opinions must be provided.  Please so state if a follow-up examination is necessary to resolve any of the questions posed here.

2.  Thereafter, after reviewing the record to ensure that all necessary development has been completed, readjudicate the remaining issues on appeal.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


